DETAILED ACTION
This office action is in response to applicant’s filing dated January 19, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 11, and 32-35 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 3, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 2-10 and 12-31; and addition of new claim(s) 34 and 35.  
Applicants elected without traverse Group I, drawn to methods of treatment as the elected invention and compound A (ricolinostat):

    PNG
    media_image1.png
    216
    451
    media_image1.png
    Greyscale

and idelalisib as the elected species in the reply filed on February 3, 2016.  The requirement is still deemed proper.  
	New claim 34 is directed to the elected species and thus is presently under examination.
	New claim 35 is directed to a nonelected species.  Thus, claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, without traverse in the reply filed on February 3, 2016.
Claims 1, 11, and 32-34 are presently under examination as they relate to the elected species:  compound A (ricolinostat) and idelalisib.

Priority
The present application claims benefit of US Provisional Application Nos. 61/889,207 and 61/911,097 filed on October 10, 2013 and December 3, 2013.  The effective filing date of the instant application is October 10, 2013. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 11, and 32-34 stand rejected under 35 U.S.C. 103 as being unpatentable over VanDuzer et al (US 2011/0300134 A1) in view of Gallatin et al (US 2010/0202963 A1).
Regarding claims 1 and 32, VanDuzer teaches a method of treating a disease mediated by HDAC-6 comprising administering a compound of formula (I) (claim 46), wherein the disease is cancer (claim 47); wherein the disease is lymphoma (claim 48) and wherein the compound of formula (I) is 2-( diphenylamino)-N-(7-(hydroxyamino)-7-oxohepty l)pyrimidine-5-carboxamide (claim 41, and Example 1 [0349]), which is equivalent to instantly elected compound, ricolinostat.  VanDuzer teaches in certain exemplary embodiments, the inventive anticancer agents are useful in the treatment of cancers and other proliferative disorders including non-Hodgkin’s lymphoma ([0217] and [0299].  VanDuzer further teaches the compounds can be administered in therapeutically effective amounts in combination with one or more therapeutic agents (pharmaceutical combinations); for example, synergistic effects can occur with other anti-proliferative, anti-cancer substances [0317].  VanDuzer teaches these pharmaceutical compositions, which comprise an amount of the protein inhibitor effective to treat or prevent a protein kinase-mediated condition and a pharmaceutically acceptable carrier, are another embodiment of the present invention [0347].  VanDuzer does not explicitly teach the protein inhibitor effective to treat a protein kinase mediated condition is the elected PI3K inhibitor, GS-1101/idelalisib.
However, Gallatin teaches a method of treating a condition, wherein the condition is cancer, comprising administering to a subject in need of such treatment, an effective amount of 

    PNG
    media_image2.png
    415
    566
    media_image2.png
    Greyscale

which is equivalent to instantly elected GS1101/CAL-101/idelalisib.  Gallatin further teaches the method further comprises administering at least one additional therapeutic agent (claim 23).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer Compound A/ricolinostat in combination with GS1101/CAL-101/idelalisib as taught by VanDuzer in view of Gallatin. One would have been motivated to do so because each of the therapeutics has been individually taught in the prior art to be successful for the treatment of non-Hodgkin’s lymphoma. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering 

	With regard to the limitation wherein the non-Hodgkin’s lymphoma is mantle cell lymphoma or diffuse large B cell lymphoma, VanDuzer does not teach the non-Hodgkin’s lymphoma is mantle cell lymphoma or diffuse large B cell lymphoma.  However, VanDuzer does teach treating non-Hodgkin’s lymphoma generically.  Moreover, Gallatin teaches Compound I” is useful for treating non-Hodgkin’s lymphoma, mantle cell lymphoma, and diffuse large B-cell lymphoma (claims 1, 5, 8, and 12).  It would be obvious to one of ordinary skill in the art to utilize the method of treating non-Hodgkin’s lymphoma comprising administering Compound A/ricolinostat in combination with GS1101/CAL-101/idelalisib to treat non-Hodgkin’s lymphoma wherein the non-Hodgkin’s lymphoma is Mantle Cell lymphoma or diffuse large B cell lymphoma, since VanDuzer teaches Compound A/ricolinostat is useful for treating non-Hodgkin’s lymphoma generically and since Gallatin teaches Compound I”/GS1101/CAL-101/idelalisib is useful for treating non-Hodgkin’s lymphoma, mantle cell lymphoma, and diffuse large B cell lymphoma.

	Regarding claim 11, VanDuzer teaches the compound is capable of inducing apoptosis in cancer cells including non-Hodgkin’s lymphoma (NML) cells [0217].
	Regarding claim 33, VanDuzer teaches the pharmaceutical compositions of the invention can be administered to humans orally [0328].
.

Response to Arguments
Applicant argues:
Applicant maintains that neither van Duzer, nor Gallatin, either alone or in combination, provide the requisite teaching, suggestion, or motivation for one of skill in the art to use the claimed combination for the treatment of non-Hodgkin's lymphoma.  Gallatin discloses idelalisib for the treatment of a broad range of hematological malignancies and inflammatory diseases, including Non-Hodgkin's lymphoma. Further, Gallatin discloses many potential combination partners for idelalisib, but fails to disclose any HDAC inhibitor, while van Duzer teaches the HDAC6 specific inhibitors of the instant claims, but fails to teach any PI3K inhibitor. Accordingly, Applicant submits that one of skill in the art could not be expected to choose the particular combination specified in the pending claims with an expectation of success in treating non-Hodgkin's lymphoma.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Gallatin explicitly teaches and claims a method of treating non-Hodgkin’s lymphoma comprising administering a compound of formula (A) and explicitly teaches a compound of formula (A) is compound I” 

    PNG
    media_image2.png
    415
    566
    media_image2.png
    Greyscale

which is equivalent to instantly elected GS1101/CAL-101/idelalisib.  Thus, Gallatin clearly exemplifies and establishes that it was known in the art that GS1101 was useful in a method of treating non-Hodgkin’s lymphoma.  Moreover, as set forth above, VanDuzer teaches these pharmaceutical compositions, which comprise an amount of the protein inhibitor effective to treat or prevent a protein kinase-mediated condition and a pharmaceutically acceptable carrier, are another embodiment of the present invention [0347].  Thus, VanDuzer explicitly teaches combining the disclosed compounds with a protein kinase inhibitor.  Gallatin teaches the disclosed compounds are inhibitors of protein kinases (Example 15, [0325]).  Thus, VanDuzer further provides motivation to combine Compound A with a protein kinase inhibitor.  As set prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer Compound A/ricolinostat in combination with GS1101/CAL-101/idelalisib as taught by VanDuzer in view of Gallatin. 

	
Applicant argues:
In addition to the synergistic effects observed in Example 6 and Fig. 2A-2E, a synergistic effect is also observed in Example 8 of the specification as originally filed. The treatment of Compounds A or B each resulted in an increase in apoptosis relative to control cells, and treatment with GDC-0941 or CAL-101 did not result in increased cell death. While the combination of Compound A or B with GDC-0941 or CAL-101 resulted in synergistic increases in the percentage of apoptotic cells (Fig 4A-4C).  In addition, Applicant notes that Qian teaches that histone deacetylase (HDAC) inhibitors act synergistically with phosphatidylinositol 3-kinase (P13K) inhibitors on the human PC-3 prostate cancer cell line. Qian does not teach or suggest that the HDAC6 specific inhibitor of the instant claims would also result in a synergistic effect when combined with the P13K inhibitor of the instant claims on diffuse large B cell or mantle cell lines. Applicant submits that it is well known to those of skill in the art that efficacy results vary among HDAC inhibitors in specific cancer types, or in specific combination therapies as taught by Li and Seto as discussed in the previously submitted on September 9, 2020.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, in a review of Example 6 and Fig. 2A-2E, the Examiner acknowledges that there are numerous points that suggest a synergistic effect as they are below the indicated line of 0.7.  However, there are also numerous points above 1, which indicate an antagonistic effect.  In a review of the specification, disclosure of which doses utilized to establish the plot lines was not identified.  Moreover, the claims are not limited to any specific amounts.  In view of the data presented, not all doses demonstrate synergistic effects. 
With regard to the argument that Example 8 further supports a synergistic effect, as noted above, while there are numerous points that suggest a synergistic effect as they are below the indicated line of 0.7, there are also numerous points above 1, which indicate an antagonistic effect.  Thus, there are clearly dosage ranges that are not synergistic.  In a review of the specification, disclosure of which doses utilized to establish the plot lines was not identified.  Example 8 provides data for 2 doses of Compound A in combination with 2 doses of GDC-0941.  Moreover, the claims are not limited to any specific amounts.  Two specific combinations are insufficient to support unexpected results for the scope of the instant claims.  The data provided is not commensurate in scope with the instant claims.
In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, combination of HDAC inhibitors with PI3 kinase inhibitors was known to produce a synergistic effect as evidenced by Qian et al (Clin Cancer Res, 2012; 18(15); 4104–13), cited for evidentiary purposes.  Qian teaches given that histone deacetylase (HDAC) inhibitors are known to induce multiple epigenetic modifications affecting signaling networks and act synergistically with phosphatidylinositol 3-kinase (PI3K) inhibitors, we developed a strategy to simultaneously inhibit HDACs and PI3K in cancer cells (abstract).  Thus, the fact that combining an HDAC inhibitor, Compound A, with a PI3K inhibitor, GS1101, resulted in a synergistic effect is not unexpected.
With regard to the argument that it is well known to those of skill in the art that efficacy results vary among HDAC inhibitors in specific cancer types, or in specific combination therapies as taught by Li and Seto, MPEP 716.02 states, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. /n re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as set forth above, the combination of HDAC inhibitors with PI3 kinase inhibitors was known to produce a synergistic effect as evidenced by Qian et al (Clin Cancer Res; 18(15); 4104-13), cited for evidentiary purposes. Qian teaches given that histone deacetylase (HDAC) inhibitors are known to induce multiple epigenetic modifications affecting signaling networks and act synergistically with phosphatidylinositol 3-kinase (PI3K) inhibitors, we developed a strategy to simultaneously 
	
Conclusion
	Claims 1, 11, and 32-34 are rejected.
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628